                       Case 1:17-cr-00057-DAD Document 56 Filed 12/29/20 Page 1 of 3
AO 199A (Rev. 12/11- EDCA [Fresno]) Order Setting Conditions of Release                                           Page 1 of        3          Pages



                                      UNITED STATES DISTRICT COURT
                                                                          for the
                                                 Eastern District of California                                    FILED
                                                                                                                  Dec 29, 2020
                                                                                                               CLERK, U.S. DISTRICT COURT
                                                                                                             EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,
                                                                          )
                              v.                                          )
                                                                          )             Case No.      1:17-cr-00057-DAD
JOSEPH ADRIAN RIVERA,                                                     )


                                       ORDER SETTING CONDITIONS OF RELEASE

IT IS ORDERED that the defendant’s release is subject to these conditions:

(1) The defendant must not violate federal, state, or local law while on release.

(2) The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § 14135a.

(3) The defendant must advise the court or the pretrial services office or supervising officer in writing before making
    any change of residence or telephone number.

(4) The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
    the court may impose.

      The defendant must appear at:             U.S. DISTRICT COURT, 2500 Tulare Street, Fresno, California
                                                                                              Place

      U.S. MAGISTRATE JUDGE Stanley A. Boone in Courtroom 9 (unless another courtroom is designated)

      on                                               JANUARY 20, 2021 at 2:00 PM
                                                                              Date and Time


      If blank, defendant will be notified of next appearance.

(5)   The defendant must sign an Appearance and Compliance Bond, if ordered.




(Copies to:       Defendant (through Pretrial)               PRETRIAL SERVICES                 US ATTORNEY           US MARSHAL)
       Case 1:17-cr-00057-DAD Document 56 Filed 12/29/20 Page 2 of 3


 A0T99^ (Rev.09/OS-EDCA [Fresno])Additional Conditions of Release (General)             |                                   Page| 2 |of
                                                                                                                                     |

                                              ADDITIONAL CONDITIONS OF RELEASE
Upon finding that release by one of the above methods will not by itself reasonably assure the appearance of the
defendant and the safety of other persons and the community, it is FURTHER ORDERED that the release of the
defendant Is subject to the conditions marked below:

       (6)       The defendant is placed In the custody of:

                   Name of person or organization: Salena Elizabeth Delgado
         who agrees (a) to supervise the defendant in accordance with all* conditions of release,(fa) to use every eflbrt
         to assure the appearance of the defendant at all scheduled court proceedings, and (c) to notify the coun
         immediately in th^ventJhe defendant liuIjiuis a\w lomdjMniKi ofrel^gstvoiL^iMppears.
                   SICN^
                                                                  CUST
       (7)       The defendant shall:
    (1) The defendant must participate in the substance abuse treatment program at Teen
        Challenge, inpatient facility, and comply with all the rules and regulations of the
          program.
    (2) The defendant shall be monitored with location monitoring technology, which may
          include the use of radio frequency (RF), Global Positioning System (GPS) devices,
          Voice Recognition or Smartlink, at the discretion of the probation officer. The defendant
          shall abide by all teclinology requirements, which could include the requirement of a
          cellular phone (SmartLink) or the installation of a landline (VocielD). He/she shall pay
          the costs of location monitoring based upon their ability to pay as directed by the
          probation officer. In addition to other court-imposed conditions of release, the
          defendant's movement in tlie community shall be restricted as follows: The defendant
          shall be restricted to his residence (his sister's residence) at all times except for
          medication necessities and court appearances or other activities specifically preapproved
          by the probation officer.
    (3) The defendant must not go to Porterville, CA and must stay in the custody of his sister;
    (4) The defendant will be released to the custody of the defendant's sister who will
        transport the defendant to United Health in Parller, CA for a physical examination.
          Defendant shall then be transported to the Teen Challenge Program for an intake
          interview with Jerry Ramos.
    (5) The defendant must appear on January 20, 2021 at 2:00 pro in Courtroom 9 fSAB)
        before U«S, Magistrate Judge Stanley A. Boone. Defendant's appearance may be
           waived if defendant is in the program.
        (6) All previously imposed conditions remain in full force and effect.
       Case 1:17-cr-00057-DAD Document 56 Filed 12/29/20 Page 3 3of 3   3


             JOSEPH ADRIAN RIVERA




X



    12/29/2020


                              BARBARA A. McAULIFFE, U.S. MAGISTRATE JUDGE
